Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 objected to because of the following informalities:  claim 1 recites “a body section” (Ln 3) but recite “body” (Ln 4).  Claim 1 also recites “the bottom end” (Ln 3) lacking antecedent basis.  Claim 17 also recites “the body” (Ln 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura et al US 4,981,457 (“Iimura”) in view of Johnson US 2015/0097349 (“Johnson”) OR Barth US D512,089 (“Barth”) .
	As per claim 1, Iimura discloses novelty air guitar (toy air guitar in Figs. 4 and 5 and 3:22-41 in conjunction to Figs. 1-3 and 2:4-61) comprising: 
	a housing having an exterior shape that is shaped like a guitar, including a head at a top end of the housing, a body section at the bottom end of the housing and a neck positioned between the top and bottom ends coupling the head and body together, with the body section having a main upper surface and with the neck defining a longitudinal axis of the air guitar along the length thereof (the guitar includes a body 1, with neck portion 4, extending therefrom, and define a longitudinal axis; a head at the end of the neck)(Fig. 1; 2:4-21; see also the examiner’s markings hereinafter; note Figs. 4 and 5 in conjunction to Fig. 1 as the structure as the toy device resemble a guitar) , 
	and a strum zone being positioned across a front side of the housing in the body section, with longitudinally extending fake, immovable strings being positioned on either side of the strum zone in alignment with one another and defining an area devoid of strings, with the strum zone being recessed into the front side of the housing in the body section to define a solid bottom surface inside the strum zone that is lower than the main upper surface, wherein the strum zone is positioned centrally on the body section in axial alignment with the neck, with the strum zone being a portion on the front side of the housing that is indented inwardly with respect to the main upper surface to provide a depth that is lowered into the front side of the body section, wherein the strum zone provides a place for a user to position fingers therein to guide the strumming of the guitar by the user (the guitar also includes a plurality of projections 5, that are imitate of strings (2:12-15); between the strings sections (Fig. 1; note also the examiner’s markings) there is an indented area (Fig. 4), construed as strum zone (to include part 8)(see markings in conjunction to Fig. 1), and the area is indented within the body 1 to provide an area where a user’s position his fingers to emulates a playing of the guitar)(Fig. 1; note Figs. 4 and 5 and 3:22-40 regarding the strum zone (also, see the examiner’s markings) as to place user’s fingers as emulating the playing of the guitar).
	With respect to the immovable strings been molded, as previously noted even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Accordingly, relevant to applicant’s invention is the final product of Iimura regarding imitate, immovable strings.  Thus, since the claim is related to apparatus, i.e. the final product, and not to the process of making any feature of the guitar (i.e. the strings) , the examiner takes the position that the process of making, within the apparatus type claim, is not given much patentability weight, and therefore the device of Iimura render the claimed device as obvious.
Examiner’s markings 

    PNG
    media_image1.png
    1008
    780
    media_image1.png
    Greyscale

	Iimura is not specific regarding and the solid bottom surface is devoid of openings.
	However, in a similar field of devices similar a guitar structure Johnson discloses a strum zone wherein and a solid bottom surface is devoid of openings (Fig. 1A) and Barth discloses a strum zone and a solid bottom surface is devoid of openings (Fig. 1)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s strum and the solid bottom surface is devoid of openings as taught by Johnson and/or Barth for the reason that a skilled artisan would have been motivated simply as a design/user’s choice without any more.  In that regard, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976)
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the strum zone of Iimura and the solid bottom surface is devoid of openings because applicant has not disclosed that such strum zone design provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Iimura’s strum zone and applicant’s invention, to perform equally well with either the strum zone taught by Iimura or the claimed strum zone and the solid bottom surface is devoid of openings because both strum zones would perform the same function of a zone design for user’s fingers to strumming thereof as emulates the playing of the toy/air guitar. 
	As per claims 2, 3, although the prior art is not specific regarding wherein the strum zone is crescent-shaped or half- moon shaped (claim 2), and wherein the crescent-shaped strum zone has an open side that faces the bottom end of the guitar, or the half-moon shaped strum zone has an open side that faces the bottom end of the guitar (claim 3), the examiners asserts that such design would have been nothing more than a user’s preference/design choice, without any more.  As discussed above, the Court had held the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
	Furthermore, as also argued above, applicant has not disclosed that such strum zone design provides an advantage, is used for a particular purpose, or solves a stated problem, and any strum design would have function equally well.
	As per claim 4, although the prior art is not specific regarding wherein the depth of the strum zone is about ¼’’ or ½’’, aside from such design would have been obvious (as discussed above), such modification would have been also obvious by routine experimentation.  With regard to depth of the strum zone, note Figs. 4 and 5. See also Barth’s Fig. 1 as well as Johnson’s Fig. 1A
	To that end it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955),
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Strobel’s wherein the strum zone has a depth of about ¼’’ or ½’’ for the reason that a skilled artisan would have been motivated in providing a simple design/user’s choice, without any more.
	With respect to the actual depth, of the strum zone, attention to applicant’s page 3 “While the strum zone 30 can have any depth desired” .  Thus, it seems as even applicant is not deem the actual depth of the strum as critical to form his device.  
	Therefore, one skill in the art would have determined that any depth is equally acceptable, and would have expect the same results of a guitar’s strum to allow a user’s finger to be strumming within the strum zone.
	As per claim 5, with respect to wherein the flat bottom surface of the strum zone represents the depth of the strum zone relative to the main upper surface, and beveled side surfaces couple the flat bottom surface to the main upper surface of the body section of the guitar, note Fig. 4 (as the embodiment of the guitar) in conjunction to Fig. 1 (again see the examiner’s markings regarding the strum zone) and 2:21+ as the strum zone includes indented area (to include element 8) as the strum zone design for user’s fingers (e.g. 3:22-33).   Also, note Barth’s Fig. 1 and Johnson’s Fig. 1A in regard to the strum zone and the depth thereof.
	As per claim 6, with respect further comprising a slogan, logo, or artwork applied to the neck of the guitar note Johnson’s Fig1 A as well as Barth’s Fig. 1 regarding artwork applied to the neck.  
	As per claim 7, with respect to wherein the slogan, logo, or artwork is applied by molding to a rear side of the neck, once more note the examiner’s markings as the artwork applied to the neck of the guitar.  With respect to the location of the artwork, i.e. to arear side of the neck, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Jspikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Thus, the location of the artwork would have been nothing more than am would be merely a matter of obvious design choice, user’s preference, without any more.    
	With respect to the molding manner to applied the artwork, as mentioned above even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As per claim 8, with respect to further comprising a slogan, logo, or artwork applied to the head, body section, or neck of the guitar, note Barth’s Figs. 1 and 2; note Johnson’s Fig. 1A. 
	As per claim 9, with respect to wherein the slogan, logo, or artwork is applied by molding to one or both of the front and rear sides of the head, the examiner maintains his position that it would have been obvious to applied such artwork by molding for the same reasons discussed above with respect to claims 1 and 7.
	As per claim 14, Iimura discloses wherein the housing has a hollow interior (Figs. 4 and 5 in conjunction to Fig. 2 and 2:4-11).  
	As per claim 17, with respect to wherein the housing is hollow and has a wall thickness, with the wall thickness of at least part of the head being thicker than a wall thickness of the body, note Figs. 1 and 2 in conjunction to Fig. 4 (i.e. the guitar body).
	It is clear that the head’s wall is thicker than the wall of the hollow body 1 (again note Figs. 1, 2 and 3).
	Furthermore, such design would have been nothing more an obvious user’s choice without any more.  As discussed above, the Court had held the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  Furthermore, as also argued above, applicant has not disclosed that such strum zone design provides an advantage, is used for a particular purpose, or solves a stated problem, and any strum design would have function equally well.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura and Johnson OR Barth as applied to claim 1 above, and further in view of Higgs et al US 2008/0236360 (“Higgs”).
	As per claim 12, Iimura does not disclose further comprising a frosting surface treatment applied to at least part of the exterior of one or more of the body section, neck and head of the guitar.
	However, Higgs discloses a frosted portion on an exterior surface of the housing (frosted graphic material 110)(Figs. 4 and 16; pars. [0081], [0082] and [0109])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s guitar to include frosting means as taught by Higgs for the reason that a skilled artisan would have been motivated by Higgs’ suggestion to use such materials that are eye-appealing means (pars. [0108] and [0109]).  Such modification to Strobel would have been very much desired as one of the main function of Strobel’s resemble guitar as for appealing purposes (note at least pars. [0032]+ regarding the use of the vessel as such appealing device).  
Claims 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura and Johnson OR Barth as applied to claim 1 above, and further in view of Strobel et al US 2011/0226637 (“Strobel”).
	As per claim 13, Iimura is not specific regarding wherein the guitar is formed of a transparent or opaque hard plastic material.  
	However, Strobel discloses wherein the guitar is formed of a transparent or opaque hard plastic material, note Strobel’s par. [0031].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s guitar formed of a transparent or opaque hard plastic material as taught by Strobel for the reason that a skilled artisan would have been motivated in use of well-known and ready available material that is easy and safe to use, that provide appealing appearance yet strong and durable enough material that suitable to be use as a toy/air guitar.   
	As per claim 15, Iimura is not specific regarding further comprising one or more apertures formed in the housing providing access to the hollow interior.  
	However, Strobel discloses further comprising one or more apertures formed in the housing providing access to the hollow interior (opening 50, to allow access to the hollow interior)(Figs. 1-3; pars. [0025], [0026], [0028] and [0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s comprising one or more apertures formed in the housing providing access to the hollow interior as taught by Strobel for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a hollow body that includes such opening as means to provide access for purposes of maintenance and alike.   

	As per claim 16, Iimura is not specific regarding further comprising strap attachment points coupled to the housing and a strap attached to the attachment points.  
	However, Strobel discloses further comprising strap attachment points coupled to the housing and a strap attached to the attachment points (strap 16 to attached to apertures 22 of the body 12)(Fig. 1; pars. [0023], [0024], [0032] and [0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s further comprising strap attachment points coupled to the housing and a strap attached to the attachment points as taught by Strobel for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming well-known strap means for carry and holding the toy/air guitar.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura and Johnson OR Barth as applied to claim 1 above, and further in view of Seal US 2014/0144306 (“Seal”).
	As per claim 18, Iimura is not specific regarding a method of making a customizable air guitar according to claim 1 comprising: forming a front portion of the air guitar in a mold by injection molding, with the front portion having an outer perimeter; forming a rear portion of the air guitar in a mold by injection molding, with the rear portion having an outer perimeter and with the rear portion of the mold having removable and replaceable inserts for providing molded-in customized slogans, logos, or artwork on a surface of the guitar; applying an adhesive between the outer perimeter of the front and rear portions to couple the front and rear portions together to provide a hollow air guitar.
	However, Seal discloses a method of making a customizable guitar according to comprising: forming a front portion of the guitar in a mold by injection molding, with the front portion having an outer perimeter; forming a rear portion of the guitar in a mold by injection molding, with the rear portion having an outer perimeter and with the rear portion of the mold having removable and replaceable inserts; applying an adhesive between the outer perimeter of the front and rear portions to couple the front and rear portions together to provide a hollow air guitar (injecting molding soundbox 12 and injecting molding soundboard 22 (as well as inertial portion) that are adhesively connected to each other to form a guitar)(Fig. 1; see pars. [0039], [0048], [0049], [0052], [0053], [0058], [0076], [0111], [0112], [0124], and [0151] regarding the injecting molding of the part forming the guitar; see pars. [0054], [00135], [0137] and [0149] regarding the use of adhesive for assemble/connect to element of the guitar together).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Iimura’s guitar via a method of making a customizable guitar according to comprising: forming a front portion of the guitar in a mold by injection molding, with the front portion having an outer perimeter; forming a rear portion of the guitar in a mold by injection molding, with the rear portion having an outer perimeter and with the rear portion of the mold having removable and replaceable inserts; applying an adhesive between the outer perimeter of the front and rear portions to couple the front and rear portions together to provide a hollow air guitar as taught by Seal for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results connecting the feature of the guitar to form a firm and durable guitar device via known process that is ready available, relative easy to applied, and to form a pleasing resemble guitar.
	With respect to for providing molded-in customized slogans, logos, or artwork on a surface of the guitar, see Iimura’s Fig. 1 (note the examiner’s markings above regarding the artwork of the guitar).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        5/5/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711